EXHIBIT Certification of the Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 I,Ray Lopez, certify,pursuantto 18 U.S.C. Section 1350, as adoptedpursuanttoSection 906 of the Sarbanes-Oxley Act of 2002, that this Quarterly Report of Pro Travel Network, Inc. on Form 10-Q for the six months ended December 31, 2008, fully complieswiththe requirements of Section 13(a) or 15(d) ofthe Securities Exchange Act of 1934 and that information contained in such Form 10-Q fairly presents in all material respects the financial condition and results of operations of Pro Travel Network, Inc. Date: February 13, 2009 By: /s/ Ray Lopez Ray Lopez, CFO A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to Pro Travel Network, Inc. and will be retained by Pro Travel Network, Inc. and furnished to the Securities and
